 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VONETTA LaBELLE BENOIT,                            No. 2:19-cv-1063 MCE DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    PNC BANK; QUALITY LOAN SERVICE
      CORP.,
15

16                       Defendants.
17

18          Plaintiff Vonetta LaBelle Benoit is proceeding in this action pro se. This matter was

19   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20   Noticed for hearing before the undersigned on September 20, 2019, is defendant PNC Bank

21   N.A.’s motion to dismiss. (ECF No. 12.) Pursuant to Local Rule 230(c) plaintiff was to file an

22   opposition or a statement of non-opposition to defendant’s motion “not less than fourteen (14)

23   days preceding the noticed . . . hearing date.” Plaintiff, however, has failed to file a timely

24   opposition or statement of non-opposition.

25          The failure of a party to comply with the Local Rules or any order of the court “may be

26   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

27   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

28   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and
                                                        1
 1   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 2   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 3          In light of plaintiff’s pro se status, and in the interests of justice, the court will provide

 4   plaintiff with an opportunity to show good cause for plaintiff’s conduct along with a final

 5   opportunity to oppose defendant’s motion.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. Plaintiff show cause in writing within fourteen days of the date of this order as to why

 8   this case should not be dismissed for lack of prosecution;

 9          2. The September 20, 2019 hearing of defendant’s motion to dismiss (ECF Nos. 12) is

10   continued to Friday, October 25, 2019, at 10:00 a.m., at the United States District Court, 501 I

11   Street, Sacramento, California, in Courtroom No. 27, before the undersigned;

12          3. On or before October 11, 2019, plaintiff shall file an opposition or statement of non-

13   opposition to defendant’s motion 1; and

14          4. Plaintiff is cautioned that the failure to timely comply with this order may result in the

15   recommendation that this case be dismissed.

16   DATED: September 16, 2019                      /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
     1
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
